Case: 12-13923   Date Filed: 04/30/2013   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-13923
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 0:11-cv-61491-DLG

LAZARO SANTIAGO RODRIGUEZ,

                                                              Plaintiff-Appellant,

                                    versus

SECRETARY, UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
TRANSPORTATION SECURITY ADMINISTRATION,

                                                            Defendant-Appellee,

TIMOTHY LEWIS,
Federal Security Director Fort Lauderdale/Hollywood
International Airport, et al.,

                                                                      Defendants.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 30, 2013)
              Case: 12-13923     Date Filed: 04/30/2013    Page: 2 of 6


Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Lazaro Santiago Rodriguez appeals the district court’s grant of summary

judgment in favor of the Secretary of the United States Department of Homeland

Security and the Transportation Security Administration (collectively, “TSA”), on

his claims of race discrimination and retaliation, brought pursuant to Title VII of

the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e-3(a) and 2000e-16(a).

      On appeal, Rodriguez contends that he presented sufficient evidence to show

that TSA’s reason for not promoting him to Lead Transportation Security Officer

(LTSO) or Supervisory Transportation Security Officer (STSO) was a pretext for

discrimination on the basis of his race. Further, he argues that he presented

sufficient evidence to show that his non-selection for the STSO position was in

retaliation to a protected opposition to discrimination. After a thorough review of

the record and the parties’ briefs, we affirm.

                                                 I.

      We review de novo a grant of summary judgment. Crawford v. City of

Fairburn, 482 F.3d 1305, 1308 (11th Cir. 2007). Summary judgment is proper

where there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law. Id.; Fed. R. Civ. P. 56(a). “Mere conclusions and

unsupported factual allegations are legally insufficient to create a dispute to defeat


                                           2
               Case: 12-13923     Date Filed: 04/30/2013    Page: 3 of 6


summary judgment.” Bald Mountain Park, Ltd. v. Oliver, 863 F.2d 1560, 1563

(11th Cir. 1989).

      Title VII prohibits the federal government from discriminating against an

employee on the basis of race. 42 U.S.C. § 2000e-16(a). A plaintiff may establish

a discrimination claim through the introduction of direct or circumstantial evidence

of intentional discrimination. Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1264 (11th Cir. 2010). Where, as here, the plaintiff relies on circumstantial

evidence of discrimination, we apply the burden-shifting framework articulated in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). Alvarez,

610 F.3d at 1264. Under this three-part burden-shifting framework, a plaintiff

must first establish a prima facie case of discrimination. Id. If the plaintiff

establishes a prima facie case, the burden of production shifts to the defendant to

offer a legitimate, nondiscriminatory reason for the adverse employment action.

Id. If the defendant meets this burden of production, the burden shifts back to the

plaintiff to show that the stated reason is a mere pretext for unlawful

discrimination. Id. A reason is not pretext for discrimination unless the plaintiff

can establish that the defendant intentionally discriminated against him. Id.

at 1264–65. The plaintiff may demonstrate pretext by revealing “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could find


                                           3
              Case: 12-13923     Date Filed: 04/30/2013   Page: 4 of 6


them unworthy of credence.” Id. at 1265 (internal quotation marks omitted). “[A]

plaintiff cannot prove pretext by simply arguing or even by showing that he was

better qualified than the [person] who received the position he coveted.” Springer

v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th Cir. 2007)

(per curiam) (alterations in original) (internal quotation marks omitted).

      Here, the district court did not err by concluding that summary judgment

was appropriate on Rodriguez’s discrimination claim. Rodriguez did not establish

that TSA’s legitimate, nondiscriminatory reason for not promoting him—that

Rodriguez’s earned lower evaluation scores than the candidates selected for the

positions—was a pretext for discrimination. None of the issues Rodriguez points

to rendered TSA’s legitimate, nondiscriminatory explanation so implausible as to

be unworthy of credence. See Alvarez, 610 F.3d at 1265.

                                              II.

      Title VII prohibits an employer from retaliating against an employee who

engages in statutorily protected activity. 42 U.S.C. § 2000e-3(a). A plaintiff can

make out a prima facie case for retaliation by showing that (1) he engaged in a

statutorily protected activity; (2) he suffered an adverse employment action; and

(3) the adverse action was causally related to the protected expression. Crawford

v. Carroll, 529 F.3d 961, 970 (11th Cir. 2008). The adverse action must be of a

type that “well might have dissuaded a reasonable worker from making or


                                          4
              Case: 12-13923     Date Filed: 04/30/2013   Page: 5 of 6


supporting a charge of discrimination.” Id. at 974 (internal quotation marks

omitted). “To establish a causal connection, a plaintiff must show that the

decision-makers were aware of the protected conduct, and that the protected

activity and the adverse actions were not wholly unrelated.” Shannon v. BellSouth

Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) (internal quotation marks

omitted).

      As with claims of discrimination, we apply the McDonnell Douglas

burden-shifting analysis to retaliation claims. Brown v. Ala. Dep’t of Transp., 597

F.3d 1160, 1181 (11th Cir. 2010). Thus, once a plaintiff establishes a prima facie

case, the employer has the opportunity to articulate a legitimate, non-retaliatory

reason for the challenged employment action. Id. If accomplished, the plaintiff

then has the ultimate burden of proving that the reason provided by the employer

was a pretext for prohibited, retaliatory conduct. Bryant v. Jones, 575 F.3d 1281,

1308 (11th Cir. 2009). To prove pretext, the plaintiff must show that the

employer’s proffered reasons were “a coverup for a . . . discriminatory decision.”

Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002) (per curiam) (omissions in

original) (internal quotation marks omitted).

      The district court did not err by concluding that summary judgment was

appropriate on Rodriguez’s retaliation claim. As with his claim of discrimination,

Rodriguez did not establish that TSA’s legitimate, nondiscriminatory reason for


                                          5
              Case: 12-13923      Date Filed: 04/30/2013   Page: 6 of 6


not promoting him to the STSO position was a pretext for retaliation. Rodriguez

argues that there is more than enough evidence to show that he did not truly lack

the knowledge, training, qualifications, initiative and other traits needed for a

supervisory position. The undisputed evidence, however, is that the successful

candidates for the STSO position all had higher combined matrix and interview

scores—the sole criteria TSA utilized in the STSO promotion process. Thus,

Rodriguez had the burden to establish that TSA’s proffered reason was actually a

pretext for retaliation. See Goldsmith, 513 F.3d at 1277. He failed to carry that

burden.

      AFFIRMED.




                                           6